—Appeal by the defendant from a judgment of the County Court, Westchester County (Lange, J.), rendered July 11, 1996, convicting him of robbery in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
Although the defendant challenges the procedures employed by the court in determining the amount of restitution he has to pay as part of his sentence, he knowingly, intelligently, and voluntarily waived appellate review of this issue (see, People v Callahan, 80 NY2d 273, 280-281; People v Seaberg, 74 NY2d 1). Miller, J. P., Thompson, Joy and Luciano, JJ., concur.